Title: To Alexander Hamilton from John Nicholas, 4 August 1803
From: Nicholas, John
To: Hamilton, Alexander



Richmond August 4th 1803
Dear Sir

Although we have no personal acquaintance with each other; yet, as we have long had the same principles & cause, I believe, equally at heart, I take the liberty to address you on what ought to be dear to every virtuous and honest man—to every real and hearty well-wisher to the true interests & prosperity of this country. Sir, it is a melancholy & undeniable truth, that the principles, the conduct & examples of men high in influence & power are leading us rapidly to a state that must in a little time prove our inevitable ruin; while the fact is also, the talents, the virtue, the wealth—in fact, all the most ample means of counteraction lie expressly against them. And why is it, that those mere chimerical, whimsical and theoretical visionaries, who are only as cunning in intrigue, as they are vicious in practice & unprincipled in character, should sway the public opinion & hold the rod of popular despotism, in despite of all those better qualifications & more useful powers! Certainly because of their incessant industry & application to those objects, & our supineness & want of exertion. One of their main plans has ever been, to support with all their best energies, both Mentally and pecuniarily, their best printers; & with the utmost industry, care & activity, to disseminate their papers & pamphlets: While the Federalists on their part leave their printers to scuffle on the support of their subscribers, I believe a very flimsy & uncertain daily sustenance, and to scribble out their own way to conquest! On their part they are deficient too in one particular. They seldom republish from each other; while on the other hand, their antagonists never get hold of any thing, however trivial in reality, but they make it ring thro’ all their papers from one end of the Continent to the other. For heaven sake, sir, let us endeavour to rouse from this state of indifference & absolute submission to our actual inferiors, unless we mean to be their bond-slaves & our children after us forever. We look up to you with some degree of confidence & hope, for some general & effectual plan in which we may unite our powers and make at least one Manly & vigorous effort. Let us in the first place fall upon some method to support our papers, without leaving them to the precarious dependence of scattered subscriptions. At least one in N. Y. one in Phida. one in Baltre. one in Washington, one in this place & one in Charleston. This done, then let us, or such of us as can furnish information either as to arguments or facts, come forward and assist them. I have suggested these things to some of our best and strongest friends here; viz Marshal, Carrington &c. &c and will write to Rutledge & some other gentlemen to the south with whom I have the honor of a correspondence, if you approve of & determine to do any thing in this way for your country, yourself & your posterity. Be so good as to write me & direct to Charlottesville, Albemarle, Virga. & if any general plan like the above, or any other you may suggest, is fallen on, which I imagine had better be by a meeting at Washington during the next Session of Congress, I shall be happy in attending & rendering my little aid in any way I am capable. Living immediately at Headquarters & being long intimately & personally acquainted with certain characters & their secret Movements, I trust I can render my share of service. With sentiments of sincere respect & esteem, I am, Dear Sir,
Your most obedient & very humble servant

John Nicholas


Excuse the badness of the paper & the Letter. I have written in a crowd of private business at this place.
☞ The unpleasant affair between W, J, & L, which you have heard & seen much of, will certainly come out at full length now, in consequence of the late infamous & foolish publications in the “Examiner.” I have just been with my friend W—— who I have always before advised to silence on the subject. But what are men to do? They cannot always submit to injuries of the most offensive nature, & to be abused for them too! In fact, you may be assured that W & L are now holding the great man in a very unpleasant situation. They have both written to him & demanded certain things; which, I suppose, he will not comply with—and of course you may guess the rest. But this flagrant breach of pretended private friendship, you may depend forms but a small link in the great chain of deformity & vice, well known to many in the particular quarter I reside in, & shall be known generally, if the exertions I propose are attempted & I live.
I have just heard from my friend Carrington that Rutledge is to the North: You will probly. therefore have an opportunity of communicating with him personally on the topics of this letter—he knows my handwriting.

J. N.

